DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-14) in the reply filed on 9/27/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hybrid mode (claims 1, 8 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  it appears a word (“for” etc.) is missing between shield and the robotic.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 14 all discuss instructions being received by the processor from an external processor.  This refers to a use of the device and not the device itself.  It is unclear what is required by this language and how it defines the on-board processor beyond it being able to receive and execute commands.  The scope of the claim when the device is not being used is not clear.
Each of claims 1, 8 and 14 includes a hybrid storage mode in which the coil is held at an acute angle from the vertical.  There is no disclosure of how this is achieved and it is not shown in the pictures.  It is not clear what structure is required and how the hybrid mode is achieved given the disclosure. 
Additionally claims 5-6, 8 and 12 refer to the external processor but this is not part of the autonomous vehicle.  If Applicant’s wish to claim the combination of the external processor and the vehicle the preamble should be indicative of this (i.e., a system for autonomous coil handling) and the external processor should be recited as a required element of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/180700 to Liveu in view of EP 3473581 to Marcelli.
Regarding claim 1 Liveu discloses an autonomous vehicle (abstract) that is part of a fleet used in coil handling, the autonomous vehicle comprising: a processor on-board the autonomous vehicle communicating with an external processor (para 0010, 113), the on-board processor receiving and executing one or more instructions for automated operation of the autonomous vehicle, the one or more instructions instructing the autonomous vehicle to handle one or more of the following coil handling tasks to move a coil: moving the coil after a reform stage, moving the coil after a trimming/inspection stage, moving the coil after a compacting stage, and moving coil to a storage location (the processor is capable of receiving such instructions); a robotic drive to move the autonomous vehicle based on the one or more instructions received from the external processor (para 0013, 120).
Liveu does not disclose a set of gripping mechanisms receiving the one or more instructions and operating in the following coil storage modes: a vertical mode, a horizontal mode, and a hybrid mode in which the coil is held at an acute angle from the vertical.
Marcelli teaches a coil handling machine including a set of gripping mechanisms (see figures 8-11) receiving the one or more instructions and operating in the following coil storage modes: a vertical mode (10), a horizontal mode (figure 11), and a hybrid mode (between figures 10 and 11 during transition) in which the coil is held at an acute angle from the vertical to lift and reorient the coil in a safe and controlled manner (para 0004).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Liveu to include a set of gripping mechanisms receiving the one or more instructions and operating in the following coil storage modes: a vertical mode, a horizontal mode, and a hybrid mode in which the coil is held at an acute angle from the vertical, as taught by Marcelli, to lift and reorient the coil in a safe and controlled manner.
Regarding claims 2, 9 and 14 Marcelli discloses in the vertical mode, at least one coil stem is retained vertically on top of the set of gripping mechanisms to store the coil in a vertical configuration (see figure 10) and, in the horizontal mode, the coil is retained in a horizontal configuration between the set of gripping mechanisms (see figure 11).
Regarding claims 5 and 8 Liveu discloses the external processor is an artificial intelligence (AI) processor (0016).
Regarding claim 6 and 12 Liveu discloses the Al processor determines the one or more instructions based on an Al algorithm (0016).
Regarding claim 7 and 13 the set of gripping mechanisms are engageable by pre-existing pallet stem without any additional modification (figures 8-11).

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liveu and Marcelli and further in view of Hubtex.
Liveu and Marcelli teach all the limitations of the claims except the autonomous vehicle further comprises a heat shield the robotic drive from heat and debris from the coil.
Hubtex teaches article handler for use in a foundry environment including a heat shield to shield the drive from heat and debris from the coil (see image and caption) to protect the vehicle from heat and flying sparks (caption).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Liveu and Marcelli to include the autonomous vehicle further comprises a heat shield the robotic drive from heat and debris from the coil, as taught by Hubtex, to protect the vehicle from heat and flying sparks.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liveu, Marcelli and Hubtex as discussed directly above and in view of US 6,048,805 to Gottfried.
Liveu, Marcelli and Hubtex teach all the limitations of the claims except the heat shield is made from ceramic wool.
Gottfried teaches a heat shield made of ceramic wool to provide a material with low thermal conductivity (col. 7 lines 30-34).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Liveu, Marcelli and Hubtex to include the heat shield is made from ceramic wool, as taught by Gottfried, to provide a material with low thermal conductivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3652